Citation Nr: 0414834	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the left and right shoulders.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1976.

In an August 1982 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for "arthritis," which 
the veteran referenced as being in the shoulders.  The 
veteran submitted a notice of disagreement with that decision 
in July 1983, and the RO issued a statement of the case in 
August 1983.  The veteran did not, however, submit a 
substantive appeal following the issuance of the statement of 
the case, and the August 1982 decision is final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. § 19.153 (1982).

The veteran again claimed entitlement to service connection 
for a bilateral shoulder disorder, and in an October 1995 
rating decision the RO most recently determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran was notified of that 
decision at his latest address of record in October 1995.  
Although the notice informing him of the decision was 
returned by the United States Postal Service as 
undeliverable, there were no other possible and plausible 
addresses available to VA.  In order to rebut the presumption 
of regularity the veteran must establish that the VA mailing 
was returned as undeliverable and that other addresses were 
available to VA.  See Davis v. Principi, 17 Vet. App. 29, 37 
(2003) (the veteran has a duty of due diligence to keep VA 
informed as to his current address).  The presumption of 
regularity is applicable, therefore, in determining that the 
veteran is deemed to have received notice of the October 1995 
decision.  He did not appeal the October 1995 decision and 
that decision is, therefore, final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1995).

As the result of an additional claim for service connection 
for bilateral shoulder osteoarthritis, in an April 2002 
rating decision the RO denied entitlement to service 
connection for osteoarthritis of the right and left 
shoulders.  The RO also denied entitlement to intervertebral 
disc disease of the cervical spine.  The veteran has 
perfected an appeal of the April 2002 decision.

The Board notes that in denying service connection for 
bilateral shoulder osteoarthritis in April 2002, the RO did 
so without addressing the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 2002).  Regardless of 
the RO's characterization of the issue, however, the Board is 
without jurisdiction to consider the substantive merits of 
the claim for service connection in the absence of a finding 
that new and material evidence has been received.  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
previously denied claim.  The Board also finds that it can 
address that issue in the first instance without prejudice to 
the veteran.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
osteoarthritis of the bilateral shoulders in October 1995, 
and that decision became final in the absence of an appeal.

2.  The evidence received subsequent to the October 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's current complaints pertaining to the shoulders are 
related to complaints documented during service, and it need 
not be considered in order to fairly decide the merits of his 
claim.

3.  The preponderance of the probative evidence indicates 
that degenerative joint and disc disease of the cervical 
spine is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision in which the RO denied 
entitlement to service connection for bilateral shoulder 
osteoarthritis is final, new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C.A. 
§ 7105 (West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1995); 38 C.F.R. § 3.156 (2000).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current problems that he has 
with his neck and shoulders originated when he was on active 
duty.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claims in September 2001 by informing him of 
the provisions of the VCAA, the specific evidence required to 
substantiate his claims for service connection, and what 
evidence could be considered new and material.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

As will be more fully explained below, the Board has 
determined that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a bilateral shoulder disorder.  Because the 
veteran's request to reopen the previously denied claim was 
submitted prior to August 2001, VA has no duty to assist him 
in developing the evidence in support of that claim.  

Regarding the claim for service connection for the cervical 
spine disability, the RO has obtained his service medical 
records and the VA and private medical records he identified.  
The RO also obtained a copy of his claims file from the 
Social Security Administration (SSA), and the veteran 
provided testimony before the RO Decision Review Officer in 
August 2002.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran VA medical examinations in March 
and November 2002, but the examiner did not provide any 
opinion regarding the etiology or onset of the cervical spine 
disability.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has interpreted the statute as 
requiring VA to provide a medical examination or obtain a 
medical opinion in any compensation claim in which the 
veteran provides medical evidence of a current disability, 
lay evidence of an in-service disease or injury, and lay 
evidence of continuing symptomatology since service.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Court implied 
that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., 345 F.3d at 1334.  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  The Federal Circuit found that 
the regulation properly filled a gap left in the statute.  
The Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran claims that his currently 
diagnosed cervical spine disability was caused by an in-
service injury.  His service medical records make no 
reference to any complaints or clinical findings pertaining 
to the cervical spine, and there is no documented evidence of 
a cervical spine disability for almost 19 years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim for service connection 
for a cervical spine disorder.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
that claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); see Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Factual Background

The veteran's service medical records disclose that in 
October 1972 he complained of painful shoulder joints.  A 
physical examination was then completely within normal 
limits, and his complaints were attributed to functional 
joint pain.  In May 1973 he incurred a laceration to the 
right shoulder, which was sutured and bandaged.

In November 1974 the veteran again complained of pain in the 
back and shoulders of one month in duration.  He denied 
having incurred any trauma, but stated that he had had 
similar problems one year previously.  Examination revealed 
full range of motion of the shoulders, although the examiner 
noted a "clinking" sound on anterior rotation.  An X-ray 
study of the shoulders revealed no abnormalities.  Following 
the X-ray study the veteran was again examined in December 
1974, which again revealed a "clink" on rotation of the 
shoulders.

The veteran reported experiencing a sharp pain and a small 
area of paresthesia in the left upper arm in March 1975.  
Multiple examinations and tests did not result in any 
etiology for his complaints, and he was referred for a 
neurological evaluation.  When evaluated by the neurologist 
in May 1975 the veteran reported a three to four year history 
of severe pain in the bilateral shoulders, which was not 
relieved by any medication.  He denied having experienced any 
serious trauma since having been in a motor vehicle accident 
at the age of 12 years.  He also denied any dislocation of 
the shoulders.

Examination revealed no relevant abnormalities in the upper 
extremities other than total anesthesia in a small area on 
the left upper arm.  The neurologist provided an initial 
assessment of an axillary nerve injury on the left, presumed 
to be secondary to arthritis.  The neurologist commented that 
this was a rather unusual finding, but that that was the only 
explanation he could think of to explain the symptom.  The 
neurologist then requested an X-ray study.

Later in May 1975 the veteran reported experiencing pain, 
stiffness, a grinding sensation, and sometimes locking of 
both shoulders for the previous year.  Examination revealed 
crepitus in both shoulders, which was assessed as 
osteoarthritis.  That assessment, however, was not based on 
any X-ray evidence of arthritis in either shoulder.  The 
examiner then recommended that the veteran be trained for 
another occupational specialty that did not require extensive 
use of the shoulders.  The veteran was then given a limited 
profile due to probable osteoarthritis of the shoulders, and 
he was referred for an orthopedic evaluation.  In referring 
the veteran to the orthopedist the examiner noted that the 
veteran reported a sensation of both shoulders dislocating 
spontaneously.

The veteran underwent the orthopedic evaluation in July 1975, 
which showed full range of motion of both shoulders, with 
some crepitus but no history of dislocation.  The orthopedist 
assessed the symptoms to rule out early osteoarthritis, and 
recommended that the veteran stay in his occupational 
specialty.  A subsequent 
X-ray study of the shoulders revealed no abnormalities.

The veteran's case was reviewed by the Director of Base 
Medical Services in July 1975, who determined that the 
veteran should be assigned to a different occupational 
specialty (he had been working as an aircraft mechanic, which 
required extensive use of the shoulders).  That physician 
found that the veteran's symptoms were consistent with early 
osteoarthritis, based primarily on the crepitus, and that the 
absence of X-ray evidence "means nothing."  The veteran was 
then given a limited profile that prohibited any duty 
involving stress to the shoulders, and recommended training 
in another field.

When examined on separation from service in June 1976, the 
veteran reported having had osteoarthritis.  In commenting on 
that report the examiner noted that the veteran had a history 
of osteoarthritis in the shoulders since 1974.  Examination 
of the upper extremities, however, showed full range of 
motion and good muscle strength.

The veteran initially claimed entitlement to VA compensation 
benefits in February 1982.  When examined in June 1982 he 
reported having had pain in the shoulders while in service, 
which had since gotten worse.  He was not then receiving any 
treatment for his complaints.  Examination revealed full 
range of motion, and the examiner found no objective 
manifestation of arthritis.  

Based on review of the service medical records and the 
results of the June 1982 examination, the RO denied 
entitlement to service connection for "arthritis" in August 
1982.  The RO denied service connection primarily due to the 
absence of any X-ray evidence showing that the veteran had 
arthritis in either shoulder.

In his February 1995 request to reopen the previously denied 
claim the veteran referenced the complaints documented in his 
service medical records, and stated that he continued to have 
problems following his separation from service.  He did not 
report having received any treatment for his shoulder 
complaints since his separation from service.

In conjunction with the February 1995 claim the veteran 
submitted a private medical record showing that in October 
1987 he reported having problems with his right shoulder for 
several months or a year.  He stated that the right shoulder 
felt unstable, and that he was also having some problems with 
the left shoulder.  Examination of the right shoulder 
revealed crepitus and slight instability.  X-rays showed what 
appeared to be a Hill-Sachs lesion and some irritation and 
degeneration of the acromioclavicular joint.  The physician 
assessed the complaints as subluxation of the shoulder, with 
some evidence of acromioclavicular arthritis.  The physician 
injected the shoulder and scheduled physical therapy, and 
stated that if those treatments did not work, reconstructive 
surgery would be considered.  There is no evidence of the 
veteran having had surgery on either shoulder.

Private treatment records dated in March 1995 show that the 
veteran presented with a three-month history of neck pain 
radiating to the right upper extremity, with intrascapular 
pain.  His past medical history was significant for 
subluxation of both shoulders.  A magnetic resonance image 
(MRI) of the cervical spine revealed right-sided disc 
herniation at C5-C6 and cervical spondylosis on the right at 
C6-C7.  He then underwent a laminectomy, foraminotomy, and 
diskectomy.  Following the surgery he had significant relief 
of his right shoulder and arm pain.

In a June 1995 statement the veteran reported that he had had 
problems with his neck and shoulders since he was separated 
from service, and that those problems had continuously gotten 
worse.  

In determining that new and material evidence had not been 
submitted in the October 1995 decision, the RO found that the 
evidence submitted following the August 1982 decision did not 
show that the veteran had a chronic bilateral shoulder 
disorder that was related to service, or that he had 
arthritis in either shoulder that became manifest within one 
year of his separation from service.

The evidence submitted subsequent to the October 1995 
decision includes a June 2001 private medical report 
indicating that the veteran had degenerative disc disease of 
the cervical spine, and osteoarthritis of the shoulders.  
That medical care provider did not indicate, however, that 
the osteoarthritis became manifest within one year of the 
veteran's separation from service, or that the disorder was 
otherwise related to service.

In multiple statements and hearing testimony beginning in 
October 2001 the veteran has asserted that he was diagnosed 
with osteoarthritis of the bilateral shoulders during 
service, that he continued to have problems with his 
shoulders following his separation from service that became 
worse with the passage of time, and that he currently had 
osteoarthritis in both shoulders.  He stated that following 
his separation from service he took over the counter 
medication, but did not otherwise seek medical treatment.  
During the August 2002 hearing he testified that although his 
shoulder complaints had been diagnosed as osteoarthritis, 
that diagnosis was entered with a "question mark," because 
the arthritis had not shown up on X-ray studies.  He also 
submitted a statement from his former spouse in which she 
reported that he had complained of shoulder pain after his 
separation from service.

In a November 2001 medical report the veteran's private 
medical care provider stated that the veteran had been 
treated for chronic neck and shoulder pain for several years.  
He also stated that his neck complaints had been diagnosed as 
osteoarthritis of the cervical spine while he was in service.

The RO provided the veteran a VA medical examination in March 
2002, which included a review of his claims file, in order to 
obtain a medical opinion on whether the shoulder complaints 
documented during service were related to the current neck 
and shoulder disabilities.  In conjunction with that 
examination the veteran reported having experienced neck and 
shoulder problems due to an in-service injury.  The examiner 
noted that the file indicated that the veteran had injured 
his neck during service, and that he had pain and stiffness 
in the neck that progressed over the years and was diagnosed 
as degenerative disc disease of the cervical spine in 1995.  
Although the examiner did not document an examination of the 
shoulders, he noted in the report that there was obvious 
crepitation in the shoulders, which he attributed to 
osteoarthritis.  He did not, however, obtain an X-ray study 
of the shoulders, or otherwise document any diagnostic test 
results supporting a diagnosis of osteoarthritis in the 
shoulders.

The examiner provided the opinion that the current diagnosis 
of osteoarthritis of the shoulders, "now well documented," 
was not related to service.  He found that there were no 
clinical findings or diagnostic evidence of arthritis in 
service, that the VA examination in 1982 revealed no evidence 
of arthritis, and that the private medical records in 1987 
showed only a one-year history of complaints.  He indicated 
that had the veteran had arthritis in his shoulders during 
and since service, evidence of such would have appeared in 
the service medical records and the report of the June 1982 
VA examination.  He also noted that an X-ray study of the 
entire spine in June 1982 was normal, but found that the 
currently diagnosed degenerative disc disease of the cervical 
spine was related to the claimed in-service injury.

The veteran asserted that the March 2002 VA examination was 
not adequate, because the examiner did not fully examine his 
shoulders, and requested an additional examination.  The 
additional examination was conducted in November 2002, and 
also included a review of the claims file.  During that 
examination the veteran complained of pain with raising 
either arm, "popping or snapping" with rotation of the 
shoulders, and a sensation of subluxation.  The examiner 
conducted an examination and found that "one would assume 
that the veteran might well have arthritic change," but that 
the veteran's VA medical records, including an MRI, showed no 
evidence of arthritis.  An X-ray study conducted in 
conjunction with the examination showed both shoulders to be 
normal.  The examiner then diagnosed the shoulder disability 
as subluxation with painful motion and crepitation.

The examiner was also asked to provide an opinion on whether 
any current shoulder disorder was related to the symptoms 
documented during service.  The examiner referenced the 
absence of any objective evidence of disability for several 
years following the veteran's separation from service, and 
found that the current complaints were not related to 
service.

The relevant medical evidence in the veteran's SSA claims 
file, which the RO obtained in July 2003, includes both 
private and VA treatment records and the reports of 
examinations conducted to support his claim for SSA 
disability benefits.  The records document the ongoing 
treatment of advanced, severe degenerative disc disease in 
the cervical spine, but do not provide any etiology for that 
disorder.  The records also show that the veteran received 
medication for bilateral shoulder pain.

That medical evidence shows that in November 1994 the veteran 
complained of pain in both shoulders.  Examination revealed 
crepitation and tenderness to palpation, which the physician 
initially assessed as possible early rheumatoid arthritis 
(the veteran reported that his mother had had rheumatoid 
arthritis).  The physician then scheduled diagnostic tests 
and X-ray studies to assess the cause of the shoulder 
symptoms.  Later in November 1994 the veteran stated that 
although he had experienced a grating sensation in his 
shoulders for 20 years, the pain was a recent development.  
Based on review of X-ray studies, which showed no 
abnormalities in the shoulders, the physician stated that the 
veteran could have a very early rheumatoid arthritis.  The 
remainder of the medical records do not show that the veteran 
has rheumatoid arthritis.

A March 2001 private treatment record indicates that the pain 
that the veteran experienced in the shoulders was due to the 
cervical degenerative disc disease, in which the pain 
radiated from the neck into the upper extremities.  In April 
2001 the veteran's medical care provider (a physician's 
assistant) characterized his disability as cervical disc 
degeneration with bilateral shoulder pain.  This is the same 
physician's assistant who submitted the June 2001 private 
medical report indicating that the veteran had degenerative 
disc disease of the cervical spine, and osteoarthritis of the 
shoulders.  The June 2001 treatment note in which the 
physician's assistant referenced the medical report that he 
was preparing for the veteran indicates that his diagnoses 
included degenerative cervical disc disease and 
osteoarthritis, but does not indicate that the osteoarthritis 
was in the shoulders.  In July 2001 the physician's assistant 
described the veteran's relevant disability as degenerative 
cervical disc disease, with no reference to osteoarthritis.  
An October 2001 treatment note by the physician's assistant 
indicates that the veteran was being treated for 
osteoarthritis, but the information provided in the note 
pertained to the cervical spine, not the shoulders.  None of 
the medical records from the physician's assistant include or 
refer to any diagnostic testing or X-ray studies supporting a 
diagnosis of osteoarthritis in the shoulders.

VA treatment records disclose that the veteran started 
receiving his medical care from the VA medical center (MC) in 
September 2001.  He then reported a history of degenerative 
joint disease in multiple joints and pain in multiple joints, 
including the shoulders.  His diagnoses were then shown to 
include degenerative joint disease in multiple joints, 
although no diagnostic tests or X-ray studies had been 
conducted to support that diagnosis.

During a September 2001 psychological evaluation that was 
conducted in conjunction with the veteran's claim for SSA 
disability benefits, he reported having suffered from 
osteoarthritis and rheumatoid arthritis in multiple joints 
for many years, including the neck and shoulders.  Neither 
the veteran or the examining psychologist referred to any 
medical evidence showing the existence of rheumatoid or 
osteoarthritis in the shoulders.  While undergoing a medical 
examination in September 2001 for the same purpose, the 
veteran reported having had shoulder pain since the age of 20 
that had progressively gotten worse over the years.  The 
examination resulted in diagnoses of degenerative disc 
disease and arthritis, but did not include any diagnostic 
tests or X-ray studies pertaining to arthritis.

According to the VA treatment records, in July 2002 the 
veteran complained of neck and shoulder pain, and reported 
having incurred an injury while in service.  His pertinent 
medical history included the report of degenerative joint 
disease at multiple sites.  Examination of the shoulders 
revealed decreased range of motion, and a grinding noise with 
rotation.  The veteran's physician then assessed the 
complaints and findings as bilateral shoulder arthralgia, to 
rule out degenerative joint disease.  The physician then 
scheduled an X-ray study.  The X-ray study revealed no 
abnormalities, and the physician then requested an MRI and 
referred the veteran for an orthopedic evaluation.  The MRI 
also failed to show any abnormalities in the shoulders.

The veteran's private physician stated in a July 2002 
treatment record that the degenerative arthritis and disc 
disease of the cervical spine was causing both the neck and 
shoulder pain.  In a November 2002 report that physician, who 
had supervised the veteran's medical care since 1993, stated 
that the veteran was disabled due to chronic neck, shoulder, 
and upper extremity pain with the diagnosis of severe 
degenerative disc disease and osteoarthritis of the cervical 
spine.  The physician did not provide any diagnosis for 
pathology in the shoulders.

According to the documents in the SSA file, the veteran was 
awarded disability benefits from that agency due to 
degenerative disease of the back and depression.

Additional VA treatment records obtained by the RO show that 
the veteran was again evaluated in November 2002 due to his 
complaints of neck and shoulder pain.  He then told his 
physician that he was trying to get service connection 
because he believed the shoulder pain resulted from an in-
service injury.  The physician noted that both X-rays and an 
MRI of the shoulders showed the joints to be normal.  
Examination again revealed a grinding noise on rotation of 
the shoulders, and the physician stated that the noise might 
be caused by the veteran tightening his muscles with the 
movement.  The physician also stated that she was unable to 
determine any cause for his shoulder pain, because the X-rays 
and MRI showed no pathology, and the veteran was referred to 
an orthopedist for evaluation.

The orthopedist examined the veteran in March 2003.  The 
orthopedist noted that the veteran had a long history of 
cervical degenerative disc disease.  On examination he 
determined that the veteran was very loosely jointed 
throughout, in that he was able to press his thumb to his 
forearm.  Although there was limited motion of the cervical 
spine, the veteran had good grip and arm strength.  On 
examination of the shoulders the orthopedist found marked 
ligamentous popping due to generalized ligament laxity.  He 
referenced the MRI that showed both shoulders to be normal, 
and the X-ray studies showing no evidence of arthritis.  He 
assessed the veteran's complaints as mild adhesive 
capsulitis, bilateral; and cervical spine osteoarthritis with 
stenosis.  He determined that the "popping" sensation in 
the shoulders was due to the ligament laxity and voluntary 
mild subluxation.  He also found that the veteran's shoulder 
complaints could be "rooted in drug seeking behavior."

The veteran also underwent a neurological evaluation in May 
2003, including electromyography (EMG) and nerve conduction 
studies (NCS) of the upper extremities.  That testing 
revealed mild bilateral carpal tunnel syndrome, mild 
bilateral C8-T1 radiculopathy, and bilateral shoulder disease 
and chronic neck pain due to cervical spondylosis.

Relevant Laws and Regulations

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.153 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.



New and Material Evidence Pertaining to a Bilateral Shoulder 
Disorder

The evidence received since the October 1995 decision 
includes the November 1994 medical record documenting a 
diagnosis of possible rheumatoid arthritis, the June 2001 
private medical report indicating that the veteran had 
osteoarthritis of the shoulders, and the November 2001 report 
showing that he had been treated for chronic neck and 
shoulder pain for several years.  This evidence is new, in 
that the evidence of record in October 1995 did not reflect a 
diagnosis of bilateral shoulder osteoarthritis, or any other 
chronic shoulder disability.  Although the October 1987 
medical report indicated that the veteran had some mild 
acromioclavicular arthritis, the evidence did not then show 
generalized osteoarthritis in the shoulders.  The November 
1994, June 2001, and November 2001 medical reports are not 
material, however, because they do not show that the 
osteoarthritis became manifest to a degree of 10 percent or 
more within one year of the veteran's separation from 
service, or otherwise indicate that the osteoarthritis, or 
any other chronic shoulder disability, is related to an in-
service disease or injury, including the shoulder symptoms 
documented in the service medical records.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (records of treatment and a 
diagnosis many years after service, which do not document any 
nexus to service, are not new and material).

The evidence also includes the statements of the veteran and 
his former spouse that he continued to experience bilateral 
shoulder pain following his separation from service, although 
he did not seek medical treatment for the shoulder pain, and 
the report of the September 2001 psychological evaluation in 
which he reported a 20-year history of bilateral shoulder 
pain.  That evidence is cumulative and redundant of the 
evidence of record in October 1995, which included the 
veteran's June 1995 report of continuing to have shoulder 
pain following his separation from service.  Because that 
evidence is not new, the Board need not consider whether it 
is material to the issue on appeal.  See Vargas Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999).

The 2001 medical records from the private physician's 
assistant and the July and November 2002 reports from the 
veteran's private physician indicating that the pain in the 
shoulders was due to degenerative disc and joint disease of 
the cervical spine are new, because the evidence of record in 
October 1995 did not indicate that the shoulder pain was due 
to the cervical spine disorder.  The evidence is not 
material, however, because it does not show that the shoulder 
pain was due to an in-service disease or injury.  Because the 
evidence does not reflect a nexus to service, it need not be 
considered in order to fairly decide the merits of the 
veteran's claim.

The report of the March and November 2002 VA medical 
examinations and opinions are also new, in that an opinion 
regarding the claimed nexus between the veteran's current 
shoulder problems and the symptoms documented during service 
was not of record in October 1995.  The medical opinion is 
not material, however, because it does not reflect a positive 
relationship between any current symptoms and the symptoms 
documented during service.  The physician found that the 
diagnosis of osteoarthritis during service was not supported 
by clinical or laboratory findings and that, given the 
absence of any evidence of shoulder disability until 1987, 
the current shoulder complaints were not related to the 
symptoms documented during service.  Because the medical 
opinion did not show a nexus to service, it need not be 
considered in order to fairly decide the merits of the 
veteran's claim.

The VA treatment records documenting the examinations and 
diagnostic testing conducted in order to determine the cause 
of the veteran's bilateral shoulder pain, beginning in July 
2002, are new, in that the evidence of record in October 1995 
did not show that extensive testing had been conducted to 
determine the etiology of his complaints.  That evidence is 
not material, however, because it does not show that the 
veteran has arthritis in the shoulders, or that any other 
shoulder pathology is related to service.  Because the 
evidence does not reflect a nexus to service, it need not be 
considered in order to fairly decide the merits of the 
veteran's claim.

In summary, the evidence submitted following the October 1995 
denial of service connection for bilateral shoulder arthritis 
is either cumulative and redundant of the evidence of record 
in October 1995, or not material to the issue on appeal.  
Because new and material evidence has not been submitted, the 
claim of entitlement to service connection for osteoarthritis 
of the left and right shoulders is not reopened.

Service Connection for a Cervical Spine Disorder

The medical evidence shows that the veteran has degenerative 
joint and disc disease of the cervical spine.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The probative evidence does not show, however, 
that he incurred a related disease or injury during service, 
or that the disorder is related to service.  Hickson, 12 Vet. 
App. at 253.

As an initial matter the Board notes that degenerative joint 
and disc disease of the cervical spine did not become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service, in that there is no 
documentation of the disorder prior to March 1995.  Because 
the disorder did not become manifest within one year of 
service, the disorder may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran's service medical records are silent for any 
complaints or clinical findings of a disease or injury 
pertaining to the neck.  Although the examiner in March 2002 
noted that the file indicated that the veteran had injured 
his neck during service, and that the current neck disorder 
was related to that injury, that conclusion was apparently 
based on the veteran's reported history documented in the 
file, because there is no contemporaneous evidence 
documenting the existence of a neck disorder prior to March 
1995.  The examiner did not describe the evidence purportedly 
showing the incurrence of a neck injury in service.  Because 
the examiner's conclusion was based on reported history, 
which is not supported by any contemporaneous evidence, it is 
not probative of whether the veteran actually incurred a neck 
injury during service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner does not constitute competent medical 
evidence).

In conjunction with his July 2001 claim the veteran reported 
experiencing pain and stiffness in the neck since service 
that progressed over the years and resulted in the diagnosis 
entered in 1995.  When claiming entitlement to VA 
compensation and pension benefits in February 1982, however, 
he made no reference to a neck disability.  He submitted a 
medical report with that claim showing that he had incurred 
an on-the-job injury to the low back, but the medical report 
did not describe any disability of the cervical spine.  It is 
more likely that if he had a neck disability at that time, he 
would have included that complaint in his claim for pension 
benefits.  During the June 1982 VA medical examination he 
complained of pain in the shoulders and the low back, but did 
not register any complaints pertaining to the neck or 
cervical spine.  

He again claimed entitlement to compensation benefits in 
February and June 1995, but did not include any disability of 
the neck or cervical spine in those claims.  The hospital 
summary documenting the cervical spine surgery in March 1995 
shows that he had a three-month history of neck pain.  
Because the veteran's current assertions are in conflict with 
the contemporaneous records, the Board finds that his 
assertion of having had a neck disability during and since 
his separation from service is not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

In a November 2001 medical report the private physician's 
assistant stated that the veteran's neck complaints had been 
diagnosed as osteoarthritis of the cervical spine while he 
was in service.  As shown above, although the service medical 
records do document a diagnosis of osteoarthritis of the 
shoulders, no complaints or clinical findings pertaining to a 
neck disability were recorded until almost 19 years after the 
veteran's separation from service.  Because the statement of 
the physician's assistant was apparently based on the 
veteran's reported history, and not his documented history, 
that statement is not probative of a nexus to service.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and not his documented history, is not probative).

In summary, the medical evidence shows that the veteran has 
degenerative joint and disc disease of the cervical spine.  
The probative evidence does not show the incurrence of a 
related disease or injury during service, nor does the 
probative evidence otherwise indicate that the disorder is 
related to service.  For these reasons the Board has 
determined that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a cervical spine disorder.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for osteoarthritis of the left and right shoulders is denied.

The claim of entitlement to service connection for a cervical 
spine disorder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



